Citation Nr: 0013738	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  98-10 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 


INTRODUCTION

The veteran had active military service from May 1968 to 
December 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1996 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO), in which the RO denied entitlement to service 
connection for PTSD.  The veteran perfected an appeal of the 
September 1996 decision.


FINDING OF FACT

The veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for PTSD is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107 (a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records are negative for 
complaints, findings, diagnosis or treatment for PTSD.  

The veteran's DD Form 214 reflects that his period of active 
duty included two years and seven months of which 10 months 
and twenty-nine days of that time was sea and/or foreign 
service.  The veteran's awards and commendations include the 
National Defense Service Medal, the Vietnam Service Medal, 
and the Vietnam Campaign Medal.  There are no combat awards 
or decorations reported.  The veteran's occupational 
specialty, as reported on his DD Form 214, was medical 
corpsman.  

A VA hospital summary shows that the veteran was hospitalized 
from September to November 1994 for alcohol dependence, 
nicotine dependence, and probable PTSD.  

From May to June 1995 the veteran received treatment at a VA 
Medical Center (VAMC) for alcohol detoxification and 
abdominal pain.  The hospital report noted that PTSD was 
ruled out.  

VAMC outpatient treatment records from June 1995 to February 
1996 show that the veteran received on-going group therapy 
for PTSD.  VAMC outpatient treatment records from July 1995 
note that the veteran had a diagnosis of PTSD, a history of 
PTSD, and that he received group therapy for PTSD.  

The veteran initially claimed entitlement to VA disability 
compensation in September 1995, at which time he indicated 
that he had PTSD as the result of service.  

A December 1995 VAMC outpatient treatment report indicate 
that PTSD should be ruled out although the veteran reported 
having bouts of anger and irritability.  It was also noted 
that the veteran was unengaged in treatment.  A VAMC 
consultation sheet indicated that the veteran had a 
provisional diagnosis of PTSD.  In addition, during a report 
of contact, the veteran reported suffering from seizures, 
blackouts, and alcoholic problems.  The veteran stated that 
he did not have any suicidal or homicidal ideations.  

In December 1995, the veteran reported that while in the 
service he served as a medic in Vietnam.  According to the 
veteran, he saw wounded, burned, mangled, and dead bodies for 
months.  He further stated that he thought he had killed one 
soldier, although he really died of massive injuries.  After 
his discharge, the veteran began medicating himself with 
drugs and alcohol.  

A March 1996 VA hospital summary indicates that the veteran 
received treatment for alcohol intoxication and suicidal 
intent.  

VAMC outpatient treatment records show that from May 1998 to 
September 1998 the veteran attended group therapy on a 
regular basis for his mental disorders.  

A November 1998 VA psychiatric discharge summary shows that 
the veteran was  diagnosed with major depression and 
dissociative amnesia.  November 1998 VAMC outpatient 
treatment records indicate that the veteran had complaints of 
depression, suicidal ideation, flashbacks, and blackouts.  
The veteran was also suffering from a self-inflicted wound.  
Diagnosis was alcohol abuse, PTSD, and dissociative amnesia.  

During a January 1999 VA psychiatric examination, the veteran 
reported having a long history of depression dating back to 
his service in Vietnam.  However, he did report that he might 
have had depressive symptoms prior to his entry into the 
service.  He told the VA psychiatrist that he had made 
several suicide attempts, including an attempted self-
electrocution as well as hanging.  He also stated that he has 
had a long history of alcohol abuse.  The veteran complained 
of depressed mood, no energy, anhedonia, recurrent death 
thoughts, suicidal thoughts, and sleep disturbance including 
nightmares.  The veteran also reported having vague auditory 
hallucinations of mumblings sounds for three to four years.  
According to him, these auditory hallucinations are 
derogatory but he is not able to ascertain what they are 
saying. 

The veteran explained that while in Vietnam he served as a 
medic and he described one episode where he attended to a 
soldier that was wounded from the chest down.  According to 
the veteran, he injected the soldier with Morphine and the 
soldier subsequently died.  The veteran felt guilty because 
he believed that he had caused the veteran's demise although 
the injuries were fatal.  The veteran reported having guilt 
and nightmares about this incident.  He also stated that he 
witnessed other people being killed or injured on a daily 
basis while in Vietnam.  

On examination, it was noted that the veteran's appetite and 
weight were stable.  Psychomotor retardation was present, the 
veteran had mild latent speech, his affect was constricted, 
near tears at times, but not labile, and his mood was 
depressed.  The veteran had a long history of chronic 
suicidal and passive death thoughts.  He had no homicidal 
ideations, no true auditory hallucinations, and no visual 
hallucinations.  The VA psychiatrist found that the veteran 
did not meet the full criteria for PTSD, however there was no 
doubt that his experiences as a medic in Vietnam affected him 
psychologically.  Diagnoses was major depressive disorder, 
alcohol dependence in early remission, and a cluster B 
personality disorder such as borderline personality disorder.  

A January 1999 VAMC outpatient treatment report shows that 
the veteran has a diagnosis of PTSD with dissociative 
episodes and depression.  Another VAMC outpatient treatment 
report from February 1999 notes that the veteran has severe 
PTSD with dissociative episodes and psychotic features.  

A November 1999 private medical report shows a diagnosis of 
PTSD, recurrent major depressive disorder, and alcohol 
dependence.  It was noted that the veteran is permanently 
incapacitated and unable to work.  

During a March 1999 personal hearing, the veteran reported 
that he attends therapy sessions approximately twice a month.  
He also stated that he served as a medic for ten months while 
in Vietnam.  According to him, he saw combat wounded on an 
average of eight hours a day.  Currently, the veteran suffers 
from flashbacks and visions of Vietnam almost every night.  
He stated that when he has these flashbacks, he begins to 
suffer from anxiety which in turn causes headaches and 
migraines.  


II. Laws and Regulations

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§ 1110.  

As to a PTSD claim, the United States Court of Appeals for 
Veterans Claims (Court) has held that such a claim is well-
grounded where there is medical evidence of a current 
diagnosis of PTSD, lay evidence of an in-service stressor, 
and medical-nexus evidence linking PTSD to the veteran's 
service.  See Gaines v. West, 11 Vet. App. 353 (1998); Cohen 
v. Brown, 10 Vet. App. 128, 136-137 (1997).

After it has been determined that a PTSD claim is well-
grounded, the merits of the claim must be adjudicated.  
Eligibility for a PTSD service connection award requires a 
medical diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor actually occurred, and 
medical evidence of a causal nexus between the current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Gaines, 11 Vet. App. at 357; Cohen, 
10 Vet. App. at 138.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was engaged in combat 
with the enemy.  If the claimed stressor is related to 
combat, and the evidence shows that the veteran served in 
combat, his lay testimony may be sufficient to establish that 
the claimed incidents occurred.  If the veteran did not serve 
in combat, or the claimed stressors are not related to 
combat, corroborating evidence is required to show that the 
claimed events actually occurred.  Moreau v. Brown, 9 Vet. 
App. 389 (1996). 


III. Analysis 

VAMC outpatient treatment records from November 1998 to 
February 1999 and a November 1999 private medical report 
indicate that the veteran has PTSD.  The first element of 
Gaines is satisfied because there is a current medical 
diagnosis of PTSD.  The veteran has provided lay evidence of 
an in-service stressor by recounting traumatic incidents he 
experienced while serving as a medical corpsman during the 
Vietnam War and these statements are presumed to be credible 
because there is no indicia of incredibility.  Arms v.West, 
12 Vet. App. 188 (1999).  The Board finds therefore, that the 
second Gaines element, lay evidence of an in-service 
stressor, has been satisfied.

Although in January 1999 the VA psychiatrist did not find a 
diagnosis of PTSD, he did state that there was no doubt that 
the veteran's experiences as a medic in Vietnam affected him 
psychologically.  The Board further finds that the VA 
psychiatrist's statement along with numerous VAMC outpatient 
treatments records showing a diagnosis of PTSD and treatment 
for PTSD serve as sufficient evidence of a nexus between PTSD 
and the veteran's service.  For these reasons the Board has 
determined that the claim of entitlement to service 
connection for PTSD is well-grounded.  


ORDER

The claim of entitlement to service connection for PTSD is 
well-grounded.  To this extent, the appeal is granted.


REMAND

The Board finds the veteran's claim for service connection 
for PTSD is well-grounded, meaning plausible, and based on a 
review of the file, there is a further VA duty to assist him 
in developing the facts pertinent to the claim.  See 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 
3.159 (1999); Proscelle v. Derwinski, 2 Vet.App. 629, 631- 32 
(1992); Epps v. Brown, 9 Vet. App. 341 (1996), aff'd , 126 
F.3d 1464 (Fed.Cir. 1997), cert. denied, 118 S.Ct. 
2348(1998).

The Board notes that the medical evidence shows a recent 
diagnosis of PTSD.  This is shown in the veteran's November 
1998 to February 1999 VA outpatient treatment records and a 
November 1999 private medical report.  In addition, the 
veteran presented lay testimony of inservice stressors during 
his March 1999 personal hearing and elsewhere in the record.  
The veteran alleged that he came into contact with wounded, 
burned, mangled, and dead bodies for months.  Despite the 
current diagnosis of PTSD and the description of the alleged 
inservice stressors, the claims file does not show that the 
RO attempted to verify any of the alleged stressors.  It 
should have assisted the veteran with his claim by requesting 
all of the veteran's service personnel records.  It should 
also have requested detailed information from the veteran as 
to his alleged inservice stressors and sent all necessary 
evidence to the United States Armed Services Center for 
Research of Unit Records (USASCRUR) (formerly the United 
States Army & Joint Services Environmental Support Group 
(ESG) in an attempt to verify the stressors.  These actions 
need to be performed prior to appellate review.  Once the 
veteran's stressors have been verified or not, the veteran 
should be scheduled for VA psychiatric examination to 
determine if a diagnosis of PTSD is warranted based on the 
specific inservice stressors.

In addition, where VA determines from the evidence that the 
veteran did not engage in combat with the enemy or where the 
veteran, even if he did engage in combat, is claiming 
stressors not related to combat, his lay testimony alone is 
not enough to establish that the stressors actually occurred.  
Rather, his testimony must be corroborated by "credible 
supporting evidence" and must not be contradicted by service 
records.  38 C.F.R. § 3.304(f) (1999); Zarycki, 6 Vet. App. 
at 98.  "Credible supporting evidence" of combat may be 
obtained from many sources, including, but not limited to, 
service records.  There is "an almost unlimited field of 
potential evidence to be used to 'support' a determination of 
combat status." Gaines, 11 Vet. App. at 359.  However, 
"credible supporting evidence" of the actual occurrence of 
an inservice stressor cannot consist solely of after-the-fact 
medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389  
(1996).

The Board notes that the regulations pertaining to 
entitlement to service connection for PTSD were amended 
during the pendency of this appeal.  See 38 C.F.R. § 3.304(f)  
(1998), amended by 64 Fed. Reg. 32807 (June 18, 1999).  
Hence, as this claim was still pending on that date, the 
revised version must be considered.  Karnas v. Derwinski, 1 
Vet. App. 308, 313  (1991) (where the law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been conducted, 
the version of the law or regulation most favorable to the 
veteran shall be applied).

The Court has ruled that the fulfillment of the statutory 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully-informed 
one.  Green v. Derwinski, 1 Vet.App. 121 (1991). 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for PTSD, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records (not already in the claims 
folder), should then be requested. All 
records obtained should be added to the 
claims folder.

2.  The RO should attempt to verify the 
veteran's claimed stressors.  
Specifically, it should request a 
detailed description from the veteran of 
all claimed inservice stressors, 
including unit, duty and ship 
assignment(s), as well as the places, 
dates, names, and any other information 
vital to verifying such stressors.

3.  The RO should request all of the 
veteran's available service personnel 
records from the National Personnel 
Records Center (NPRC), 9700 Page 
Boulevard, St. Louis, Missouri 63132.

4.  Thereafter, the RO should make an 
initial determination as to whether or 
not the veteran engaged in combat with 
the enemy during service, as per 
38 U.S.C.A. § 1154(b)  (West 1991), 
38 C.F.R. § 3.304(f), and the relevant 
case law.  The version of 38 C.F.R. 
§ 3.304(f), most favorable to the veteran 
should be employed.  Karnas, supra.  If 
the RO determines that the veteran did 
not engage in combat with the enemy 
during service, it should attempt to 
verify the veteran's alleged stressors.

5.  The RO should review the file and 
prepare a summary of all the claimed 
stressors.  This summary and all 
associated documents should be sent to 
the USASCRUR, 7798 Cissna Road, 
Springfield, VA 22150.  They should be 
requested to provide any additional 
information beyond that already provided 
which might corroborate the veteran's 
alleged stressors.
		
6.  The RO should then schedule the 
veteran for VA psychiatric examination 
before a board of two psychiatrists with 
consideration.  If the RO found that the 
veteran was involved in combat with the 
enemy during service, it must inform the 
examiners as to all of the veteran's 
claimed stressors.  If the RO found that 
the veteran did not engage with the enemy 
in combat, it must specify for the 
examiners only the stressor or stressors 
that it determined are verified by the 
record and instruct the examiners that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service 
resulted in current psychiatric symptoms.  
The examiners must then evaluate the 
veteran and render an opinion as to 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  The purpose of the 
examination is to determine the nature 
and severity of the veteran's psychiatric 
disorder and to assess whether said 
disorder involves PTSD.  If the examiners 
determine that the veteran has more than 
one psychiatric disorder, the 
relationship of each disorder to the 
other(s) (including etiological origin 
and secondary causation) and which 
symptoms are associated with each 
disorder should be determined.  If 
certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed. All necessary studies or tests 
are to be accomplished. The entire claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiners prior to the examination.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

8.  After the above development has been 
completed, the RO should review the 
veteran's claim of entitlement to service 
connection for PTSD.

9.  If the action is adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions, and reflects detailed 
reasons and bases for the decision 
reached.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.

No action is required of the veteran until he receives 
further notice, but he is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

The veteran is hereby placed on notice that pursuant to 
38 C.F.R. § 3.655 (1999) failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




_____________________________________
A. BRYANT
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




 

